Citation Nr: 0618609	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability as being proximately due to or the result of the 
service connected bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1971 to August 
1975.

This appeal arises from a November 2000 rating decision of 
the Waco, Texas Regional Office (RO).


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a chronic 
disability of the right ankle.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the August 1975 
separation physical examination are silent regarding 
complaints, findings, or diagnoses of a right ankle 
disability.

On VA examination in January 1976, the veteran did not 
complain of a right ankle disability.  On clinical evaluation 
of the musculoskeletal system, the right ankle was normal.

A September 2000 report of examination indicates that a bone 
scan of the feet in October 1999 found inflammation in and 
around the right ankle.  One of the possible reasons listed 
as the cause of the inflammation was degenerative arthritis.

In April 2000, the veteran requested entitlement to service 
connection for a right ankle disability on a secondary basis 
due to the service connected plantar warts.

VA medical notes in July and August 2000 show that the 
veteran was seen for bilateral plantar warts that affected 
his walking.  

A January 2002 statement from an employer indicates that 
adjustments had been made to accommodate the veteran 
disorders so that he could maintain employment.  His job 
required him to stand most of the time.  

The veteran testified in September 2002 that bilateral 
plantar warts caused him to alter his gait when walking; that 
he had had problems with his right ankle for about 18 years; 
that this condition causes him to shift his weight to the 
right ankle and had resulted in right ankle disability to 
include arthritis.  

Right ankle x-rays in April 2003 did not reveal the presence 
of arthritis.  

An April 2003 MRI showed a probable bone bruise of the talus, 
a small regro talar ganglion cyst and tenosynovitis of the 
flexor hallucis longus tendon.

On VA examination in April 2003, it was noted that the 
veteran's claims folder was available and reviewed.  The 
medical record was noted as showing a history of a right 
ankle fracture but the veteran denied a history of a right 
ankle fracture.  He reported having injured the ankle in a 
1998 car accident.  On examination, there was good range of 
motion and no evidence of swelling, thickening, inflammation 
or deformity of the right ankle.

The examiner noted that a diagnosis of a right ankle 
disability was not indicated and he stated that he was not 
familiar with plantar warts or plantar calluses causing 
degenerative arthritis of the ankle.  Due to discomfort from 
plantar warts, an individual could place less strain on some 
areas of the feet or alter a gait, but it was opined that it 
would not be sufficient to cause degenerative arthritis of 
the ankle.  It was further opined that the plantar warts had 
not caused any of the three findings on the April 2003 MRI.  
The MRI did not show any abnormality of the right ankle 
joint.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from a right 
ankle disability that is proximately due to the service 
connected bilateral plantar warts.  The evidence does not 
support this claim. 

The service medical records and a VA examination immediately 
after service in January 1976 are silent regarding 
complaints, findings or diagnoses of a right ankle 
disability.  Starting in the late 1990s, the veteran began 
receiving treatment for the right ankle.  An October 1999 
bone scan found inflammation of the right ankle.  One of the 
possible causes for this inflammation was a degenerative 
process, but a diagnosis of a chronic disability was not 
provided.  

Recent diagnostic testing includes VA x-rays of the right 
ankle in April 2003 that were within normal limits.  An MRI 
of the right ankle was also performed in April 2003.  A VA 
examiner in April 2003 reviewed the MRI report and concluded 
that it did not show the presence of a right ankle 
disability.  The examiner further noted that the veteran 
suffered from right ankle pain. 

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court determined that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  In short, based on a review of 
the entire record, the Board concludes that the medical 
evidence shows complaints of pain but does not include a 
diagnosis of a chronic right ankle disability for VA 
adjudication purposes.

It is equally clear that the veteran's statements and 
testimony (although he can comment on what he experiences), 
do not rise to the level of competent medical evidence of a 
diagnosis or a nexus opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  This lay evidence, in the 
aggregate, does not speak to the issue of whether the veteran 
currently suffers from a chronic right ankle disability.  As 
a result, the lay evidence submitted lacks any significant 
probative value relative to the issue on appeal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right ankle disability.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in April 2002 prior to the transfer and recertification of 
the appellant's case to the Board after the June 2003 remand 
and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) were provided to 
the appellant in May 2005.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in April 2002 and August 2003 as well 
as the statement of the case in December 2001 and 
supplemental statements of the case in June 2002 and May 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's service medical records 
have been obtained and all post service VA and private 
treatment records have been obtained.  The veteran also 
presented testimony at a September 2002 Travel Board hearing.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in April 2003.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a right ankle 
disability as being proximately due to or the result of the 
service connected bilateral plantar warts is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


